Per curiam.
Respondent Charles W. Boyle, Jr. was suspended from the practice of law in Georgia pending the final disposition of his appeal from federal convictions for conspiracy to knowingly engage in misleading conduct intended to cause another to withhold testimony, records, documents or other information from a grand jury, and conspiracy to corruptly impede the due administration of justice. In the Matter of Charles W. Boyle, Jr., 266 Ga. 57 (463 SE2d 900) (1995). Upon the affirmance of the judgment of conviction entered against him, Respondent filed a petition for voluntary surrender of his license in which he admitted conduct constituting a violation of Standard 66 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. Respondent also waived his right to a hearing under Bar Rule 4-106 (f) (1).
We adopt the recommendation of the special master and the review panel that Respondent’s petition be granted and accept the surrender of Respondent’s license to practice law in Georgia, effective December 4, 1995, the date we granted Respondent’s petition for voluntary suspension of his license pending appeal. Acceptance of Respondent’s voluntary surrender of license is tantamount to disbarment, and Respondent is reminded of his duties under Rule 4-219 (c) to notify timely all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.